IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 02-50207
                               Summary Calendar



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

ENRIQUE ESTEBAN LAZCANO-MONTES,
                                                  Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                    for the Western District of Texas
                      USDC No. EP-01-CR-1217-ALL-DB
                           --------------------
                              August 30, 2002



Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*



     Enrique Lazcano-Montes appeals his jury conviction of posses-

sion with intent to distribute marihuana and importation of mari-

huana    in   violation   of   21   U.S.C.   §§    841(a)(1),   952(a),   and

960(a)(1). Lazcano argues that the evidence presented at trial was

insufficient to support the jury’s finding that he knowingly pos-

sessed and imported the marihuana concealed in the floorboard and

rear quarter panel of the car he was driving.           “The knowledge ele-


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 02-50207
                                    -2-

ment for possession or importation of drugs can rarely be proven by

direct evidence.”       United States v. Lopez, 74 F.3d 575, 577 (5th

Cir. 1996).   “Knowledge of the presence of contraband may ordinar-

ily be inferred from the exercise of control over the vehicle in

which it is concealed.”       United States v. Garcia, 917 F.2d 1370,

1376-77 (5th Cir. 1990).      When the drugs are contained in a hidden

compartment, however, this court requires “additional evidence

indicating knowledgeSScircumstances evidencing a consciousness of

guilt on the part of the defendant.”          United States v. Diaz-Car-

reon, 915 F.2d 951, 954 (5th Cir. 1990).          Circumstances such as

nervousness, conflicting statements to inspection officials, and an

implausible story may adequately establish consciousness of guilt.

Id.

      Lazcano’s inconsistent statements at the time of the offense,

the obviousness of the hidden compartment, and his nervousness at

the time of the customs inspection support the inference of guilt.

Id.   Viewing the totality of the circumstances, we conclude that

there was sufficient evidence to support the jury’s finding that

Lazcano knowingly imported and possessed marihuana with the intent

to distribute.    Id.

      AFFIRMED.